J-A22033-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

BROOKSIDE APARTMENTS REALTY, LLC                  IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

MICHAEL HEILMAN AND KYLE HEILMAN

                            Appellants                  No. 83 MDA 2015


               Appeal from the Order Entered December 18, 2014
                In the Court of Common Pleas of Lebanon County
                       Civil Division at No(s): 2014-01069


BEFORE: BOWES, J., JENKINS, J., and PLATT, J.*

DISSENTING MEMORANDUM BY JENKINS, J.:             FILED DECEMBER 04, 2015

        I respectfully dissent.

        I agree with the learned majority’s analysis of all issues presented,

and its determination that all of Appellants’ issues are waived. I disagree,

however, with the majority’s decision to affirm the order on the merits.

        As the majority correctly notes, a party must file post-trial motions at

the conclusion of trial in any type of civil action in order to preserve claims

that the party wishes to raise on appeal. See Pa.R.C.P. 227.1.

           “The purpose for Rule 227.1 is to provide the trial court
           with an opportunity to correct errors in its ruling and avert
           the need for appellate review.” [Chalkey v. Roush, 805
A.2d 491, 494 n.9 (Pa.2002)] “If an issue has not been
           raised in a post-trial motion, it is waived for appeal
           purposes.” L.B. Foster Co. v. Lane Enterprises, Inc.,
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A22033-15


        710 A.2d 55 ([Pa.]1998). Accordingly, “our Court has
        consistently quashed appeals from orders or verdicts
        following non-jury trials when no post-trial motions were
        filed.” Diamond Reo Truck Co. v. Mid–Pacific
        Industries, Inc., 806 A.2d 423, 428 (Pa.Super.2002);
        see also Cerniga v. Mon Valley Speed Boat Club, Inc.,
        862 A.2d 1272 (Pa.Super.2004).

Warfield v. Shermer, 910 A.2d 734, 737 (Pa.Super.2006), appeal denied,

921 A.2d 497 (Pa.2007).

     Here, Appellants did not file post-trial motions. Accordingly, I would

quash this appeal.




                                  -2-